Title: James Madison to Nicholas P. Trist, 23 December 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Decr. 23. 1832
                            
                        
                        I have recd. yours of the 19th. inclosing some of the S. C. papers. There is in one of them some interesting
                            views of the doctrine of secession; one that had occurred to me, and which for the first time I have seen in print,
                            namely that if one State can at will withdraw from the others, the others can withdraw from her, and turn her, nolentem,
                            volentem, out of the Union. Until of late, there is not a State that wd. have abhorred such a doctrine more than S. C., or
                            more dreaded an application of it to herself. The same may be said of the doctrine of nullification which she now preaches
                            as the only faith by which the Union can be saved
                        I partake of the wonder that the men you name should view secession in the light mentioned. The essential
                            difference between a free Govt. & Govts. not free, is that the former is founded in compact, the parties to which
                            are mutually and equally bound by it. Neither of them therefore can have a greater right to break off from the bargain,
                            than the other or others have to hold him to it. And certainly there is nothing in the Virginia Resolutions of +98.
                            adverse to this principle, which is that of common sense & common justice. The fallacy which draws a different
                            conclusion from them lies in confounding a single party, with the
                            parties, to the Constitutional compact of the U. S. The latter having made the compact may do what they will
                            with it. The former as one only of the parties, owes fidelity to it, till released by consent, or be absolved by an
                            intolerable abuse of the power created. In the Virga Resolutions & Report, the plural
                            number, States, is in every instance used whenever reference is made
                            to the authority which presided over the Govt. As I am now known to have drawn those documents, I may say as I do with a
                            distinct recollection, that it was intentional. It was in fact required by the course of reasoning employed on the
                            occasion. The Kentucky resolutions being less guarded have been more easily perverted. The pretext for the liberty taken
                            with those of Virga. is the word respective prefixed to the "rights &c" to be secured
                            within the States. Could the abuse of the expression have been foreseen or suspected the form of it would doubtless have
                            been varied. But what can be more consistent with common sense, than that all having the same rights &c. should
                            unite in contending for the security of them to each—
                        It is remarkable how closely the nullifiers, who make the name of Mr. Jefferson the pedestal for their
                            colossal heresy, shut their eyes & lips, whenever his authority is ever so clearly & emphatically agst.
                            them. You have noticed what he says in his letters to Monroe & Carrington ps. 43 & 202. Vol 2d with
                            respect to the power of the old Congs. to coerce delinquent States, and his reasons for preferring for the purpose a
                            naval to a military force; and moreover his remark that it was not necessary to find a right to coerce, in the Federal
                            Articles; that being inherent in the nature of a compact. It is hightime that the claim to secede at will should be put
                            down by the public opinion; and I shall be glad to see the task commenced by one who understands the subject.
                        I know nothing of what is passing at Richmond, more than what is seen in the newspapers. You were right in
                            your foresight of the effect of passages in the late Proclamation. They have proved a leaven for much fermentation there,
                            and created an alarm agst. the danger of consolidation, balancing that of disunion. I wish with you the Legislature may
                            not seriously injure itself, by assuming the high character of Mediator. They will certainly do so if they forget that
                            their real influence will be in the inverse ratio of a boastful interposition of it
                        If you can fix, & will name the day of your arrival at O. C. house we will have a horse there for
                            you; and if you have more baggage than can be otherwise brought than on wheels, we will send such a vehicle for it. Such
                            is the State of the roads produced by the waggons hurrying flour to market, that it may be impossible to send our carriage
                            which would answer both purposes With cordial salutations
                        
                            
                                James Madison
                            
                        
                    